DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 13, and 14 are objected to because of the following informalities: In claim 8, the limitation “the compressor” lacks antecedent basis for in the claims. The above limitation should read as ‘-- a compressor --’.
In claim 13, the limitation “the low pressure sensor” lacks antecedent basis for in the claims. The above limitation should read as ‘-- a low pressure sensor --’.
In claim 14, the preamble states that “the refrigeration system of claim 1;” however, it should read as ‘-- the refrigeration system of claim 11 --’.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a low pressure device," "an expansion device" in claims 3, 13, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	The “low pressure device” is described in the disclosure as a low pressure sensor or switch or pressure transducer (see claim 13 and paragraph 36).
The “expansion device” is described in the disclosure as an electronic expansion valve (see claim 19 and paragraph 23).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2019/0264965 A1).
In regards to claim 1, Tanaka teaches a method for a refrigeration system (100) comprising: monitoring a performance characteristic of a refrigeration system (temperature sensors 94b measures temperature near the heat exchanger 7, see fig. 1 and paragraph 135); based on the performance characteristic deviating from a predefined expected value by more than a predefined threshold (measured temperature deviating from the threshold temperature by being less than the threshold value, see step S92 and paragraph 135): determining that the refrigeration system is leaking refrigerant (at step S93 determining refrigerant leak, see fig. 9 and paragraph 136; based on temperature comparison at step S92, see fig. 9); and operating a fan (7f) configured to pass air through a heat exchanger (heat exchangers 5 or 7, see fig. 1) of the refrigeration system to dissipate the leaked refrigerant (fan 7f operated to disperse leaked refrigerant, see paragraph 138).
In regards to claim 11, Tanaka teaches a refrigeration system (100) comprising: a compressor (3) configured to compress refrigerant; an expansion device (electronic expansion valve 6, see fig. 1 and paragraph 39) configured to reduce a temperature and pressure of the refrigerant (reducing pressure see paragraph 39, which reduces temperature because pressure and temperature are directly proportional); a heat exchanger (heat exchangers 5 or 7, see fig. 1) configured to receive refrigerant from one of the compressor and expansion device (via valve 4, see fig. 1), exchange heat with the refrigerant (see fig. 1 and paragraphs 30, 38), and provide the refrigerant to the other of the compressor and expansion device (to expansion valve 6 or compressor 3, see fig. 1); and a controller (30) operable to: monitor a performance characteristic of the refrigeration system (temperature sensors 94b measures temperature near the heat exchanger 7, see fig. 1 and paragraph 135); based on the performance characteristic deviating from a predefined expected value by more than a predefined threshold (measured temperature deviating from the threshold temperature by being less than the threshold value, see step S92 and paragraph 135): determine that the refrigeration system is leaking refrigerant (at step S93 determining refrigerant leak, see fig. 9 and paragraph 136; based on temperature comparison at step S92, see fig. 9); and operate a fan (7f) configured to pass air through the heat exchanger to dissipate the leaked refrigerant (fan 7f operated to disperse leaked refrigerant, see paragraph 138).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 11 above and further in view of Pham (US 2018/0045445 A1).
In regards to claims 2 and 12, Tanaka teaches the limitations of claim 12 except that the controller is configured to operate a plurality of fans.
However, Pham teaches that a controller (46) is configured to operate a plurality of fans (46 controlling fans 38, 42, see paragraph 51).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka to operate a plurality of fans instead of a single fan as taught by Pham based on the performance characteristic deviating from the predefined expected value by more than the predefined threshold in the method/system of Tanaka in order to dissipate leaked refrigerant from all of the components of the refrigeration system.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Pham as applied to claim 12 above and further in view of Sakae (US 2019/0242632 A1).
In regards to claims 3 and 13, Tanaka teaches the limitations of claim 13 except that the controller is configured to monitor a status of a low pressure sensor configured to respond to a refrigerant low pressure condition between an outlet of the heat exchanger, which operates as an evaporator, and an inlet to a compressor of the refrigeration system.
However, Sakae teaches a controller (at least controller 50) that is configured to monitor a status of a low pressure sensor (21, see figs. 1-2; and paragraph 13) configured to respond to a refrigerant low pressure condition between an outlet of the heat exchanger (heat exchanger 33), which operates as an evaporator (see paragraph 55), and an inlet to a compressor (11) of the refrigeration system (low pressure sensor 21 located between evaporator 33 and compressor 11, see paragraph, 47, 67, 81; and fig. 2); and wherein the performance characteristic comprises a status of or reading from the low pressure sensor (see block S102, fig. 3).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka as modified to monitor the performance characteristic by monitoring a status or reading from a low pressure sensor configured to respond to a refrigerant low pressure condition between an outlet of an evaporator and an inlet to a compressor based on the teachings of Sakae for the performance monitoring part of the refrigeration method/system of Tanaka in order to accurately determine the occurrence of refrigerant leak (see paragraph 14, Sakae).

Claim(s) 4 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claims 1 and 11 above and further in view of Chen (US 2018/0128528 A1).
In regards to claims 4 and 14, Tanaka teaches that the refrigeration system includes a heat pump (see fig. 1); however, Tanaka does not explicitly teach that the controller is configured to monitor a liquid line loss of charge sensor; and compare a reading from the liquid line loss of charge sensor to a predefined expected value.
Chen teaches that the refrigeration system (see fig. 1C) includes a controller (104) configured to: monitor a liquid line loss of charge sensor (liquid line pressure transducer sensor 134, see paragraphs 33, 36-37, and 60); and compare a reading from the liquid line loss of charge sensor to the predefined expected value (compare liquid line pressure at block 516 with block 518, to conclude blocks 520 and 526, see fig. 5 and paragraphs 79-82, and 62; Also see comparing subcooling to target subcooling, which include liquid line pressure measurement, see fig. 12).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka to monitor the liquid line loss of charge sensor as taught by Chen and compare a reading from the liquid line loss of charge sensor based on the teachings of Chen to the predefined expected value in the method/system of Tanaka in order to determine whether the measured pressure or subcooling is out of range because an out of range subcooling may help determine calculate the actual refrigerant charge in the refrigeration system (see paragraphs 82-84, Chen).
In regards to claims 5 and 15, Tanaka teaches the limitations of claim 15 except that the controller is configured to: determine a subcooling temperature of the refrigeration system; and compare the subcooling temperature to the predefined expected value to determine whether the subcooling temperature differs by more than the predefined threshold.
However, Chen teaches a controller (104) configured to: determine a subcooling temperature of the refrigeration system (at least by measuring liquid line temperature by temperature sensor 136, see fig. 1C and paragraphs 79 and 33); and compare the subcooling temperature to the predefined expected value (liquid line temperature compared to the condensing temperature, see paragraph 32) to determine whether the subcooling temperature differs by more than the predefined threshold (comparing subcooling temperature difference to the subcooling range to determine whether the subcooling temperature difference is within or out of range, see paragraphs 82-83).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka to determine a subcooling temperature of the refrigeration system; and compare the subcooling temperature to the predefined expected value to determine whether the subcooling temperature differs by more than the predefined threshold based on the teachings of Chen in order to accurately determine the refrigerant charge percentage and/or the charge adjustment percentage for the refrigeration system (see paragraph 5, Chen).
In regards to claims 6 and 16, Tanaka teaches the limitations of claim 16 except that the controller is configured to: determine a superheating temperature of refrigerant entering a compressor of the refrigeration system; and compare the superheating temperature to the predefined expected value to determine whether the superheating temperature differs by more than the predefined threshold.
However, Chen teaches a controller (104) that is configured to: determine a superheating temperature (Ts) of refrigerant entering a compressor of the refrigeration system (suction temperature Ts, see paragraph 31; by temperature sensor 132, see paragraph 33); and compare the superheating temperature to the predefined expected value (suction temperature Ts compared to the evaporation temperature Te, see equation 1 and paragraph 31) to determine whether the superheating temperature differs by more than a predefined threshold (comparing superheating temperature Ts with the evaporation temperature to find that Ts and Te differ by the superheat value S, see equation 1, paragraph 31; and also comparing the field superheat 506 to the target superheat 514 to determine the difference between the field and target superheats equivalent to the converted subcooling adjustment at block 522, see fig. 5 and paragraph 80; where the field superheat includes superheating temperature Ts, see blocks 502-506, fig. 5 and paragraph 146).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka to determine a superheating temperature of refrigerant entering a compressor of the refrigeration system; and compare the superheating temperature to the predefined expected value to determine whether the superheating temperature differs by more than a predefined threshold based on the teachings of Chen in order to accurately determine the refrigerant charge percentage for the refrigeration system based on the variation in superheat temperature (see paragraph 119, Chen).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 11 above and further in view of Buda (US 2011/0144807 A1).
In regards to claims 7 and 17, Tanaka teaches the limitations of claim 17 except that the controller is configured to: monitor a power consumption of one or more compressors of the refrigeration system; and compare the power consumption to the predefined expected value to determine whether the power consumption differs by more than the predefined threshold.
However, Buda teaches a controller (30) is configured to: monitor a power consumption of one or more compressors of the refrigeration system (using a controller to measure input power of the compressor, see paragraph 72 and fig. 5b); and compare the power consumption to the predefined expected value to determine whether the power consumption differs by more than a predefined threshold (comparison of measured power Pc(n) with the estimated power Pe(n), where the measured power is supplied to the compressor, see paragraphs 93-94, and compared to the estimated power to determine the non-zero residual value as a difference between the measured power and the estimated power, see fig. 6 and paragraph 94).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka to monitor a power consumption of one compressor of the refrigeration system; and compare the power consumption to the predefined expected value to determine whether the power consumption differs by more than a predefined threshold based on the teachings of Chen in order to automatically detect anomalous condition relative to a nominal operating condition of the refrigeration system (see paragraph 1, Buda) because deviations in the input power to the compressor are used to determine refrigerant loss (see abstract, Buda).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 11 above and further in view of Hagita (US 2012/0234030 A1).
In regards to claims 8 and 18, Tanaka does not explicitly teach that the compressor is a variable speed compressor, and the controller is configured to: monitor a rotational speed of the variable speed compressor; and compare the rotational speed to the predefined expected value.
However, Hagita teaches a compressor that is a variable speed compressor (compressor operated by variable speed motor, see paragraph 42), and a controller (3 with computing unit 32) is configured to: monitor a rotational speed of the variable speed compressor (obtaining compressor rotational speed and reduced compressor rotational speed, see paragraphs 85, 54 and 57); and compare the rotational speed to a predefined expected value (comparing compressor rotational speed to the minimum thresholds Nth1 and Nth2, see paragraphs 57 and 79).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have provided a variable speed compressor as taught by Hagita to the refrigeration system of Tanaka in order to improve efficiency of the system by allowing the compressor to operate at variable speeds according to the refrigeration load on the system. It would have also been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka as modified to monitor a rotational speed of the variable speed compressor; and compare the rotational speed to a predefined expected value based on the teachings of Hagita in order to determine the occurrence of refrigerant leakage because refrigerant leakage is determined based on variations in rotational speed of the compressor (see paragraphs 22-23, Hagita).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 11 above and further in view of Kageyama (US 2019/0186777 A1).
In regards to claims 9 and 19, Tanaka teaches that the expansion device is an electronic expansion valve (see paragraph 39); however, does not explicitly teach that the controller is configured to: determine a current valve position of the electronic expansion valve; and determine whether a difference between the current valve position and the predefined valve position differs by more than the predefined threshold.
However, Kageyama teaches a controller (60) that is configured to: determine a current valve position of the electronic expansion valve (obtaining current degree of opening of the expansion valve, see paragraph 87 and repeated steps of obtaining expansion valve opening degree and comparing to the limits, fig. 3); and determine whether a difference between the current valve position and the predefined valve position differs by more than the predefined threshold (at steps S206-S211, controller 60 determines if the current degree of opening of the expansion valve differs from the predefined range of expansion valve opening by being equal to the opening degree upper/lower limits, see fig. 3 and paragraphs 87-90 and 93).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka to determine a current valve position of the electronic expansion valve; and determine whether a difference between the current valve position and the predefined valve position differs by more than a predefined threshold based on the teachings of Kageyama in order to maintain the air conditioning capacity of the air conditioning system  within a proper range by controlling or adjusting the opening degree of the expansion valve (see paragraph 99, Kageyama).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 11 above and further in view of Hern (US 2018/0031289 A1) and further in view of Douglas (US 2014/0041401 A1) and Gupte (US 2019/0170603 A1).
In regards to claims 10 and 20, Tanaka teaches the limitations of claim 20 except that using a machine learning neural network to determine the predefined expected value of a parameter of the refrigeration system based on historical data, where the parameter is a duration of ON cycles of the compressor, a duration of OFF cycles of the compressor, a frequency of said ON cycles, or a frequency of said OFF cycles; determine a current value of the parameter based on operational data of the refrigeration system; and compare the current value to the predefined expected value.
However, Hern teaches a controller (at least 338) that is configured to: determine a current value of a parameter based on operational data of the refrigeration system (determining compressor run time 342 based on a timer recording the run time, see paragraph 56); wherein the parameter comprising a duration of ON cycles of the compressor, a duration of OFF cycles of the compressor, a frequency of said ON cycles, or a frequency of said OFF cycles (controller 338 determines the compressor run time 342, which is the duration of on cycles of the compressor, see paragraphs 56 and 63); determine the predefined expected value of the parameter of the refrigeration system (predefined compressor run time e.g. of 6 hours is predetermined, see paragraph 63); and compare the current value to the predefined expected value (controller 338 compares the compressor run time 342 with the predefined compressor run time such as 6 hours, see paragraph 63).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka to determine a current value of a parameter based on operational data of the compressor of a refrigeration system, to determine the predefined expected value of the parameter of the refrigeration system, where the parameter is a duration of ON cycles of the compressor; and compare the current value to the predefined expected value based on the teachings of Hern to monitor the performance characteristic of the refrigeration system of Tanaka in order to find the extended compressor run time that improves thermal comfort and humidity control while reducing energy consumption and maintaining or improving efficiency of the refrigeration system (see paragraph 45, Hern).
Tanaka also does not explicitly teach that the controller performs machine learning using a neural network to determine the predefined expected value based on historical data.
However, Douglas teaches a controller (160) that is configured to determine the predefined expected value of a parameter of the refrigeration system based on historical data (determining estimated duty (on) cycle of the compressor base on historical data, see paragraphs 105 and 102), the parameter comprising a duration of ON cycles of the compressor (duty cycle of compressor is the ON duration of the compressor, see paragraph 102).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka as modified to determine the predefined expected value of the parameter of the refrigeration system based on historical data in light of the teachings of Douglas to monitor the performance characteristic of the refrigeration system of Tanaka in order to establish accurate load condition of the compressor for which a corresponding compressor ON cycle is provided to meet the load conditions.
Tanaka also does not explicitly teach that the controller performs machine learning using a neural network.
However, Gupte teaches a controller (160) that is configured to: perform machine learning using a neural network (see paragraph 51) to determine the predefined expected value of a parameter of the refrigeration system (machine learning module determining vibration patterns for normal HVAC operation and for operation with refrigerant leak, see paragraphs 50-51, 57, and 48).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Tanaka as modified by providing a machine learning module with neural network as taught by Gupte to perform machine learning to determine the predefined expected value of the parameter of the refrigeration system of Tanaka as modified in order to increase the probability of accuracy of refrigerant leak detection by analyzing leak detection parameter over a long period of time and by differentiating between normal operation and operation under refrigerant leak (see paragraphs 50-51, Gupte).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                               
/NELSON J NIEVES/Primary Examiner, Art Unit 3763